MEEK, District Judge.
This is a review of an order made by Hon. E. M. Baker, referee in bankruptcy of the Dallas division, wherein and by which he fixes the rights of classes of claimants and also individual claimants against the estate of the bankrupt, Elijah F. Ballard. The peí itions for review include what are in fact several made by W. J. Lawther, trustee of the estate; that of E. R. Cox et al.; that of Farmers’ & Merchants’ Bank of Cedar Hill and M. O. Durrett, its receiver; and that of Oak Cliff State Bank & Trust Company. By agreement of the parties the causes were consolidated, heard together, and one order was entered by the referee, taking care of the various contests involved.
The issues made and submitted to the referee, and decided by him, were many and complicated. The manner in which this bankrupt condu :ted a banking and a milling business at Cedar Hill and another milling- business at Lancaster, both places in Dallas county, is found the res son for this. He organized this bank, having little or no funds of his own, and interested with him in it a number of the substantial farmers and citizens of this little place. He was manager and cashier of the bank. Those associated with him in the bank reposed- all confidence in rim. He built this flour mill at Cedar Hill and proceeded to operate it tor himself. He secured parties to become interested with him at Lancaster, and erected a flour mill there. He used for himself the mcneys deposited in the Cedar Hill bank, through overdrafts.
Those interested in the bank with him, those interested with him in the flour mill at Lancaster, the farmers of the community who sold him their wheat, which was put into his large bins at Cedar Hill, also these who contracted with him for the machinery which he put into his mills at Cedar Hill and Lancaster, also those who sold him his various properties, also the individuals who loaned him money and the banks who loaned his bank money, but which was really for him to use individually, one and all stand before the bankruptcy court to-day *601seeking something on their many claims. Those claimants whose Haims are found to be secured in fact are indeed fortunate. During his short and absolutely careless career as a banker in this small place, there seems to have been no oversight of him by those who had embarked in the banking business with him. Many creditors are called upon to suffer loss. This course of conduct by the bankrupt has confused the legal and equitable rights of claimants and general creditors to a point where it has been difficult to analyze and adjust them.
The record from the referee includes a summary of the evidence heard by him; also his findings of facts and conclusions of law. Because of the great volume of the evidence submitted to the referee in the hearing before him, he handed to the clerk all of such transcribed testimony. I listened for a week or more to the arguments by counsel representing the contentions of their respective clients, and have also carefully considered their briefs, in connection with the record and the evidence before me. I have concluded that the referee has correctly decided each and all of the issues made by the pleadings and evidence. The referee has written an opinion in this matter, in the course of which he finds the fads and gives his conclusions of law, in a manuer that makes it unnecessary for the judge to take up and answer questions submitted on this review.
Therefore the referee’s order, made on the contest of the Farmers’ & Merchants’ Bank et at. is hereby in all things confirmed and made the order of the court as of the date entered by him.